In Sweden last week we honored the memory of Dag Hammarskjold, who, 25 years ago, gave his life in the service of the United nations. Those manifestations were a tribute to an extraordinary life-work as well as an expression of the Swedish people's support for the United Nations. Olof Palae strongly emphasized this support at the fortieth anniversary session of the General Assembly last autumn. He said:
°We are all aware of the problems of the Organization and can look back at both failures and successes. But the experience of 40 years has not weakened our dedication to the purposes and principles la id down in the Charter. And, More important, we look at our world today and remain convinced that the United Nations is only at the beginning of its history." (A/40/PV. 43, p. 64) Olof Palme was right. The United Nations is an indispensable forum for co-operation between States in an increasingly interdependent world. We, the Members of the United Nations, have pledged ourselves to observe a certain code of conduct. We have at our disposal well-tried negotiating machinery and an invaluable meeting place. Only if we make the right use of these assets and live up to our commitments under the United Nations Charter can we hope to create a more peaceful and just world.
We shall shortly commence consideration of how the United Nations is to overcome the current crisis, which threatens its very existence. The solutions cannot be primarily technical; ultimately, they must be based cm stronger political support for the world Organization and its purposes. Nothing would strengthen the credibility and effectiveness of the United Nations more than concrete progress in the many burning and unresolved questions on the agenda.
Every day we receive new reports on the ever increasing brutal violence in South Africa. Since the imposition of the state of emergency on 16 June thousands of people have been imprisoned, many of them children and young people. Hundreds have been killed. South Africa continues its military attacks against the neighboring States and its support to armed groups in some of these countries. South Africa also disrupts the supply of goods to the front-line States and is threatening to impose other coercive economic measures. Namibia is still occupied and its people denied their independence.
For decades we have appealed to the South African Government to make fundamental changes in its policy; always in vain. South Africa claims to be a democratic society, but a democratic society cannot be built on a system of racial discrimination. South Africa claims to be a civilized society, but in a civilized society people's homes are not razed to the ground. South Africa claims to be a society with Christian values, but in such a society children are not shot in the back by the police and security forces.
The Swedish Government considers that the situation in southern Africa constitutes a serious threat to international peace and security. Time is now rapidly running out for the peaceful abolition of the apartheid system. It is high time that the United Nations Security Council took the necessary action. The Security Council must make the South African Government realize that change is now necessary. Apartheid must be abolished and replaced by a democratic society with universal suffrage.
What is required is effective sanctions.- with	content; scope and support
as to lead to positive and rapid change in South Africa. Such a decision by the Security Council will give a clear signal that the international community is now prepared to proceed to concrete action. The permanent members of the Security Council now have a historic opportunity finally to take a decisive step forward.
Sanctions against South Africa will, regrettably, negatively affect its neighboring States. They are already in a distressing economic situation, but they are prepared to accept further sacrifices in order to get rid of the abhorrent apartheid system once and for all. All who have con denned apartheid in words have a moral obligation to assist those countries in their precarious situation. The United Nations has an important role to play in that regard.
A decision on sanctions must, therefore, be followed up by a plan csf assistance to the front-line States. The Nordic countries are prepared to work for sued) a plan, in close co-operation with the countries concerned.
Sweden has for many years given considerable assistance to the front-line States and the liberation movements, and decisions on additional support can be taken at short notice.
In the Middle East the United Nations has a special responsibility to seek to achieve peace. A dangerous deadlock prevails today in the peace efforts. Sweden welcomes different attempts to break that deadlock. The aim should be to bring about direct peace negotiations - if possible, within the framework of an international conference. All parties to the conflict must be given the opportunity to participate. It is important that the Palestinians be represented in such negotiations by those who have their support. In Sweden's view, the Palestine Liberation Organization (PLO) enjoys such support.
Security Council resolutions 242 (1967) and 333 (1973) should be the basis for
a negotiated settlement. Israel must leave the territories occupied in 1967. The Arab parties to the conflict must recognize Israel's right to exist within secure borders. The Palestinian people must at last achieve self-determination. They have the right, if they wish, to form a State of their own on the West Bank and in the Gaza strip.
An overwhelming majority of Member States has repeatedly condemned the Soviet Union's armed intervention in Afghanistan, which constitutes a serious violation of international law. The Soviet troops must be withdrawn. Gross violations of human rights are committed daily. Four million people - almost a third of Afghanistan's population - have been forced to leave their homes and take refuge in neighboring countries. The Swedish Government supports the Secretary-General's efforts to seek a peaceful resolution of the conflict, which must be based on the right of the Afghan people to self-determination.
The war between Iran and Iraq is now in its seventh year. It has led to immense losses cf human life on both sides. The Swedish Government views with concern the renewed use of chemical weapons and the increased number of attacks on international shipping in the area and on civilian population centers. Every effort must be made to bring an end to the suffering and to achieve a peaceful solution to the conflict.
The Kampuchea conflict is still unresolved. The state of war and Vietnam's occupation are causing much human suffering and creating new needs for humanitarian assistance, both inside Kampuchea and outside its borders. The people cf Kampuchea must be given the opportunity to determine their own future. That requires that the Vietnamese troops be withdrawn and that the parties to the conflict reach a negotiated settlement which will lead to peace in the area.
The conflicts in Central America have their roots in economic, social and political injustices over many years. Military assistance to and within the region
 must cease, regardless of its origin. The efforts of the Contadora Group to reach a negotiated settlement merit every support. A resolution of the conflicts must be based cm respect for the principles of international law, such as sovereignty and territorial integrity. The United States assistance to the armed groups waging war against the lawful Government in Nicaragua has been declared a violation of international law by, among others, the International Court of Justice, and it is obstructing the efforts to bring about peace.
As regards regional conflicts, it is important that the Security Council make use of the powers vested in it in the Charter. There is considerable room for expanding the role of the United Nations. The increased involvement of the Secretary-General in the efforts to resolve several difficult conflicts is indeed a promising development. The Security Council should intensify its co-operation with the Secretary-General in those efforts.
More than 50,000 Swedes have to date served in the United Nations peace-keeping operations. Those missions are an important part of the work of the United Nations. The latest report of the Secretary-General and the recent Security Council debate have demonstrated that one of those operations - the United Nations Interim Force in Lebanon (UNIFIL) - finds itself in a particularly precarious and critical situation. We support the efforts of the Secretary-General, and welcome the fact that those difficult issues are now the subject of thorough consideration, not least in view of our recent decision to increase Swedish participation in the Force.
Sweden attaches great importance to the observances of certain fundamental principles as regards the peace-keeping operations. There must exist realistic possibilities of carrying out the tasks in accordance with the mandate. The operations should be carried out in co-operation with the parties most directly concerned, they must be of a temporary nature and contribute to resolving the conflicts.
Furthermore, I stress especially the need for the support of the Security Council and a reasonable sharing of the expenses.
The Swedish Cover meant, as the host country, welcomes the successful outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Earope. The agreement which was reached is a step forward in the Conference on Security and Co-operation in Europe process, which is so important for Europe. It aims at increasing confidence and thereby reducing the risks of war in Europe. The agreement is also an expression of an improved international climate. It means that the 35 Conference on Security and Co-operation in Europe countries can initiate their work in Vienna in a positive atmosphere and proceed in their efforts to increase security and improve co-operation in Europe. I am convinced that it will also be an inspiration for increased efforts to reach agreement in other important negotiations. This is the occasion to reverse developments and achieve concrete agreements on arms limitation and disarmament. The opportunity must not be lost.
Almost a year ago President Reagan and General-Secretary Gorbachev stated that a nuclear war could not be won and must never be fought.
The arms negotiations between the United States and the Soviet Union have not yet led to any visible results. On the contrary, the build-up of their strategic nuclear arsenals continues. Existing treaties are in danger.
The Government of Sweden nevertheless hopes that the realization by those two leaders of the impossibility of nuclear war will soon lead to radical reductions in the nuclear arsenals of both States and to the prevention of an arms race in outer space. At a future summit meeting the two leaders must show that they are serious in their declarations.
Nuclear disarmament is not the concern of the nuclear Powers alone. A nuclear war would affect everyone. The security of the non-nuclear States too is at stake. Therefore they have a right to make their voices heard on these issues, which are vital to them. Disarmament activities within the United Nations are thus of the utmost importance.
The right of participation of non-nuclear-weapon States is one of the leading ideas behind the five-continent peace initiative. In the Mexico Declaration of last month, the six Reads of State or Government who stand behind this initiative addressed an appeal to the leaders of the two nuclear Powers to agree on a mutual moratorium on nuclear explosions. The Declaration contains a concrete offer of assistance in providing adequate verification arrangements. Political, not technical, problems are obstructing progress. The Swedish Government urges the United States and the Soviet Union to start negotiations on a comprehensive test-ban treaty as soon as possible.
The arms race is not only a threat to the survival of human civilization. Both nuclear and conventional armaments are also an immense waste of scarce human and material resources. Those resources should instead be used for economic and social development in a world in which hundreds of millions live in starvation and malnutrition. Halting the arms race is also a question of solidarity with the peoples of the third world.
Twenty years ago the General Assembly adopted the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights. The ideals and the concept of human rights that form the basis of the two human rights Covenants have made it possible to uphold and defend human rights and to condemn their violation. We must not fail those ideals.
International terrorism has claimed the lives of many innocent people. All States must shoulder their res pons ib ility in the fight against terrorism. International co-operation in this struggle should be intensified, not least within the United Nations and its various organs. Within the framework of international law and by the use of peaceful means, the struggle against terrorism must be vigorously pursued.
Also, efforts to combat the serious drug problem must be strengthened. Sweden welcomes and will actively participate in next year's United Nations conference on that important question.
It is disturbing that no decisive progress has been made in recent years within the framework of the North-South dialog. Parallel with the developing countries' own efforts, the developing and industrial countries must together tackle serious economic problems.
Next year the seventh session of the United Nations Conference on Trade and Development (UNCTAD) will provide an opportunity to achieve concrete progress on substantive issues of importance in North-South relations. Sweden considers it essential that the new trade negotiations within the framework of the General Agreement on Tariffs and Trade (GATT) should give the developing countries improved access to the markets of the industrial countries. That would also contribute to a solution of debt problems.
The special session of the General Assembly on the critical economic situation in Africa was successful. We welcome the demonstration by the African countries that they are prepared to undertake necessary changes in their development policies. The Program of action adopted at the special session new remains to be implemented. All donor countries must, in different ways, assist the crisis-stricken countries. Sweden at present allocates more than 60 per cent of its bilateral development assistance, or $420 million, to sub-Saharan Africa. Sweden is also prepared to continue to participate in internationally co-ordinated action to relieve the debt burden of the African countries, and has set aside funds for that purpose.
Development assistance through various United Nations agencies is of great importance for many people in their daily lives. This applies, for example, to education, to health care and to food. The activities of the United Nations Children's Fund, which is celebrating its fortieth anniversary, demonstrate that multilateral co-operation can both save lives and contribute to long-term development.
Sweden will continue to give substantial contributions to the multilateral development assistance organizations, such as the United Nations Development Program (UNDP), the United Nations Children's Fund (UN ICE F) , the United Nations Fund for Population Activities (UNFPA) and the office of the United Nations High Commissioner for Refugees (UNHCR). However, if results "are to be achieved it is necessary that all industrial countries, not least the largest ones, support those organizations in line with their economic capabilities. We must not weaken the agencies fee co-operation, agencies we have built up over the years. On the contrary, they must be strengthened.
Environmental degradation is a threat to the future survival of humanity. Short-term gains have been obtained by countries at the expense of their natural resources and those of other countries, and through the degradation of mankind's common heritage of air, water and soil. To remedy environmental problems, active international co-operation is required, based on real solidarity among the nations of the world.
In this connection the question of nuclear safety is of great concern to the international community. We note with satisfaction the speedy conclusion, after the Chernobyl catastrophe, of negotiations on two draft conventions within the International Atomic Energy Agency (LaEA).
Next year the report of the Wbrld Commission on Environment and Development will be submitted to the General Assembly. It will give Member States the opportunity to re-examine the direction of long-term international environmental co-operation.
Last year we celebrated the fortieth anniversary of the United Nations, world leaders expressed their support for the world Organization and its activities. There is a great discrepancy between those expressions of solidarity with the United Nations and the fact that the Organization now finds itself in an acute financial crisis. How is it that some Member States express their support for the activities of the United Nations while, at the same time, in violation of existing obligations, refuse to pay for them fully and loyally? How is it that so many Member States are in arrears with their assessed contributions?
The amounts in question are modest. They cannot reasonably be a great financial burden to any country. The reason for this is rather short-term political considerations and a lack of solidarity with the United Nations.
We all have a self-interest in safeguarding the United Nations and upholding respect for its Charter. This must apply also to the principle, embodied in Article 17 of the Charter, of collective responsibility for the expenses of the Organization, it should be taken for granted that all Member states fully live up to this clear-cut obligation.
We must now find solutions that ensure a sound financial basis for the United Nations. At the same time, it must be possible for the United Nations to adapt to changed circumstances and conditions through reforms. The Member States must be able to feel fully confident that the United Nations is using its resources in an effective way.
No one denies that there is room for reforms within the United Nations and in its activities. The high-level Group to review the administrative and financial functioning of the Organization has submitted a set of recommendations for changes and improvements. These recommendations constitute a good basis for work on reforms.
As chief administrative officer, the Secretary-General bears the main responsibility for the efficient use of the United Nations resources. The critical situation demands that rationalization and savings be implemented with determination. At the same time, efficient Secretariat management and planning require a stable financial basis.
The present scale of assessments makes the United Nations too vulnerable and dependent on individual large contributers. When a major contributor, drastically and in violation of existing obligations, cuts its contributions - in the way that is now about to take place - the basis for the work of the entire Organization is undermined. If assessments were distributed more evenly among all Members, we would be able to reduce this vulnerability in the future. We would also emphasize more clearly that the United Nations is an organization for all States.
Developments have confirmed our conviction that such a reform should eventually be implemented and included in a comprehensive solution of the problems facing the United Nations.
This autumn's session will put us to the test. If our efforts are crowned with success, we shall be able to give a reassuring answer to some of the questions that are troubling people all over the world and filling them with dread of the
future.
In Sweden we are delighted to see that interest in and concern for international affairs is growing strongly, not least among the young. Children and young people pose very straight and therefore the most urgent questions. I shall quote two of many questions that a group of 10-year-olds in a school in the north of Sweden asked me last week to forward to the United Nations and its Members. These children were working on practical peace and development projects.
The first question was-. "Why do so many children die of starvation in developing countries when at the same time so much money is wasted on weapons?". Certainly, their question and alarm are justified. Every minute, around the clock, year in and year out, 30 children die for lack of food and vaccines. And every minute, around the clock, year in and year out, between one and two million dollars are spent for military purposes. Forty thousand infants in the developing
countries die every day unnecessarily.
The second question put by the children was: "What is the United Nations
doing to help the children and young people who are persecuted, imprisoned and killed in South Africa?". That is a question that worries young Swedes today and rouses them to indignation. I assume that the United Nations will already be able to give a concrete and positive answer to it this autumn.
To quote Olof Palme yet again: "Apartheid shall be relegated to the place
where it belongs - the dustbin of history".
